Case 1:17-cr-00101-LEK Document 516 Filed 07/03/19 Page 1 of 2   PageID #: 4606




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK
   AMERICA,
                                       DEFENDANT’S “PAG Anthony
          Plaintiff,                   Williams REPLY TO
                                       GOVERNMENT'S RESPONSE
         v.                            TO MOTION FOR
                                       GOVERNMENT TO OUTLINE
                                       WHICH DEVICE(S) WERE
   ANTHONY T. WILLIAMS,                SEARCHED THAT
                                       CONTAINED EVIDENCE
          Defendant.                   SOUGHT WHICH RESULTED
                                       IN THE 32 COUNTS OF MAIL
                                       AND WIRE FRAUD;”
                                       DECLARATION OF COUNSEL;
                                       EXHIBIT “A:” CERTIFICATE
                                       OF SERVICE


        DEFENDANT’S “PAG Anthony Williams REPLY TO
         GOVERNMENT'S RESPONSE TO MOTION FOR
      GOVERNMENT TO OUTLINE WHICH DEVICE(S) WERE
    SEARCHED THAT CONTAINED EVIDENCE SOUGHT WHICH
    RESULTED IN THE 32 COUNTS OF MAIL AND WIRE FRAUD”
Case 1:17-cr-00101-LEK Document 516 Filed 07/03/19 Page 2 of 2   PageID #: 4607




   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “PAG Anthony Williams REPLY TO

   GOVERNMENT'S             RESPONSE          TO      MOTION          FOR

   GOVERNMENT TO OUTLINE WHICH DEVICE(S) WERE

   SEARCHED THAT CONTAINED EVIDENCE SOUGHT WHICH

   RESULTED IN THE 32 COUNTS OF MAIL AND WIRE

   FRAUD;”

   Declaration of Counsel; and Exhibit “A.”



      Dated: July 3, 2019

                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
